 



Exhibit 10.2
EXHIBIT C
AMENDED AND RESTATED PROMISSORY NOTE

US$30,000,000   December 14, 2005

     FOR VALUE RECEIVED, the undersigned, ROYAL GOLD, INC., a corporation
organized and existing under the laws of Delaware (the “Maker”) hereby promises
to pay to the order of HSBC BANK USA, NATIONAL ASSOCIATION (“HSBC”), or other
holder hereof (with HSBC and any other holder hereof sometimes referred to
herein as “Holder”), at the place and times provided in the Loan Agreement
(defined below), the principal sum of Thirty Million Dollars (US$30,000,000) or,
if less, the principal amount of all Loans made by the Lender from time to time
or otherwise outstanding pursuant to the Amended and Restated Loan Agreement
dated as of December 14, 2005 between the Maker and HSBC (as amended, restated,
supplemented or otherwise modified in accordance with its terms, the “Loan
Agreement”). Subject to the Loan Agreement, the Maker may borrow, voluntarily
repay and reborrow amounts hereunder during the availability period. Capitalized
terms used in this Note and not defined herein shall have the meanings assigned
thereto in the Loan Agreement.
     This Note evidences the obligation of the Maker to repay all sums Advanced
by HSBC to Maker as Loans pursuant to the Loan Agreement.
     This Note represents an extension and renewal of the outstanding principal
amount of, and an amendment to, replacement of and substitution for, the
Promissory Note dated December 18, 2000 made by the Maker and payable to HSBC
(the “Existing Note”). The indebtedness evidenced by the Existing Note is a
continuing indebtedness and nothing contained herein shall be construed to deem
paid the Existing Note or to release, terminate or in any way impair any
mortgage, pledge, lien or security interest given to secure payment and
performance of the Existing Note. This Note restates and replaces the Existing
Note.
     The Maker further agrees to pay and deliver to Holder, when and as provided
in the Loan Agreement, interest on the outstanding principal amount hereof at
the rate and at the times specified in the Loan Agreement. The unpaid principal
amount of this Note from time to time outstanding is subject to mandatory
repayment from time to time as provided in the Loan Agreement. All payments of
principal and interest on this Note shall be payable in lawful currency of the
United States of America in immediately available funds as specified in the Loan
Agreement.
     This Note is made by the Maker pursuant to, and is subject to, all of the
terms and conditions of the Loan Agreement. Reference is hereby made to the Loan
Agreement and the documents delivered in connection therewith for a statement of
the prepayment rights and obligations of the Maker, a description of the
collateral in which Liens have been granted by the Maker to secure the payment
and performance of the Maker hereunder, the nature and extent of such Liens, and
for a statement of the terms and conditions under which the due date of this
Note may be accelerated.

 



--------------------------------------------------------------------------------



 



     In addition to, and not in limitation of, the foregoing and the provisions
of the Loan Agreement, the Maker further agrees, subject only to any limitation
imposed by applicable law, to pay all expenses, including reasonable attorneys’
fees and legal expenses, incurred by any Holder hereof in endeavoring to collect
any amounts due and payable hereunder which are not paid and delivered or
otherwise satisfied when due, whether by acceleration or otherwise.
     The Maker, for itself and for all endorsers hereof, hereby waives all
requirements as to diligence, notice, demand, presentment for payment, protest
and notice of dishonor.
     This Note and the rights of Maker and any Holders hereof are governed by
the laws of the State of New York.
     IN WITNESS WHEREOF, the Maker has executed and delivered this Note as of
the date first above written.

            ROYAL GOLD, INC.
      By:         Name:         Title:      

-2-